227 F.3d 942 (7th Cir. 2000)
ALMA ANGEL-RAMOS, Petitioner,v.JANET RENO and IMMIGRATION AND  NATURALIZATION SERVICE, Respondents.
No. 99-3126
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 18, 2000Decided September 19, 2000

Petition for Review of an Order of the Board of Immigration Appeals.  No. Abl-ccd-nsrBefore FLAUM, Chief Judge, RIPPLE and WILLIAMS,  Circuit Judges.
RIPPLE, Circuit Judge.


1
Alma Angel-Ramos entered  the United States without inspection in 1989.  Less than 6 years later, the Immigration and  Naturalization Service ("INS") raided her place  of business and discovered her presence in the  United States as an illegal alien. It thereafter  served her with an order to show cause and with  charges of deportability. Ms. Angel-Ramos then  applied for suspension of deportation, but an  immigration judge ("IJ") denied her application.  She appealed the IJ's decision to the Board of  Immigration Appeals ("BIA"), which affirmed the  decision of the IJ, although on alternative  grounds. Ms. Angel-Ramos then sought review in  this court. For the reasons set forth in the  following opinion, we affirm the decision of the  BIA.


2
* BACKGROUND

A.  Facts

3
Ms. Angel-Ramos entered the United States from  Mexico without inspection on August 1, 1989, and  she claims that she has resided continuously in  the United States since that date. In 1995, the  INS raided Ms. Angel-Ramos' place of business,  arrested her and instituted deportation  proceedings against her. On May 10, 1995, the INS  served her with an order to show cause, which  charged her with deportability for entering the  United States without inspection. Ms. Angel-Ramos  then applied for a suspension of deportation.


4
B.  Proceedings Before the Immigration  Judge


5
An IJ reviewed Ms. Angel-Ramos' application for  a suspension of deportation and explained that,  before Ms. Angel-Ramos could be eligible for  suspension of deportation, she needed to  establish that she had been present continuously  in the United States for at least 7 years. In  making its decision on whether Ms. Angel-Ramos  had established the requisite continuous  presence, the IJ relied on the BIA decision of  Matter of N-J-B-, Int. Dec. 3309 (BIA 1997),  vacated by Att'y Gen. Order No. 2093-97 (Jul. 10,  1997). According to Matter of N-J-B-, the IJ  stated, the relevant time frame to establish the  7 years of continuous presence started on the  date Ms. Angel-Ramos entered the United States  and ended on the date that she was served with  her order to show cause. Finding that Ms. Angel-  Ramos could establish less than 6 years of  physical presence in the United States between  those two dates, the IJ denied Ms. Angel-Ramos'  application for suspension of deportation. Ms.  Angel-Ramos thereafter appealed the IJ's denial  of her application to the BIA.


6
C.  Appeal to the Board of Immigration  Appeals


7
The BIA affirmed the IJ's decision, although on  alternative grounds. After the IJ first issued  its decision on Ms. Angel-Ramos' application, the  Attorney General vacated the decision relied on  by the IJ. The BIA found, however, that its own  subsequent decision of Matter of Nolasco, Int.  Dec. 3385 (BIA 1999) (en banc), still required  the denial of Ms. Angel-Ramos' application. In  Matter of Nolasco, the BIA explained, it had  determined again that service of the order to  show cause ended the period of an alien's  continuous physical presence in the United  States. Because Ms. Angel-Ramos' order to show  cause was served less than 6 years after her  entry into the United States, the BIA held that  she had not established the requisite 7 years of  continuous physical presence. Therefore, the BIA  denied her application for suspension of  deportation.

II
DISCUSSION
A.  Statutory Interpretation

8
For an alien such as Ms. Angel-Ramos to be  granted a suspension of deportation, she must  establish first that she has been continuously  present in the United States for 7 years.1 See  Urban v. INS, 123 F.3d 644, 648 (7th Cir. 1997).  At the time Ms. Angel-Ramos applied for  suspension of deportation, sec. 244 of the  Immigration and Nationality Act ("INA") was the  governing provision in deportation proceedings.  In order to determine whether an alien had met  the requisite 7 years of continuous physical  presence, sec. 244 counted from the alien's date  of entry into the United States until the date  the alien filed her application for suspension of  deportation.

1.  IIRIRA Amendments

9
In 1996, Congress amended the INA by enacting  the Illegal Immigration Reform and Immigrant  Responsibility Act of 1996 ("IIRIRA"), Pub. L.  No. 104-208, 110 Stat. 3009, 3009-627 (1996).  With this amendment, Congress changed the  applicable terms of art for immigration  proceedings. Before the amendment, Congress had  referred to orders to show cause, deportations,  and suspensions of deportation, but after the  amendment, Congress substituted new language for  the same actions: notices to appear, removals,  and cancellations of removal. Congress also  altered somewhat the substantive requirements  applicable to aliens in immigration proceedings.  When Congress amended the INA, it replaced sec.  244 with sec. 240A. Section 240A, similar to sec.  244, sets forth the requirements for an alien to  avoid removal from the United States,2 such as  continuous physical presence, but the section  also frames a new rule for determining the length  of an alien's continuous presence in the United  States. As the statute explains, "any period of  continuous residence or continuous physical  presence in the United States shall be deemed to  end when the alien is served a notice to appear"  or when the alien is convicted of one of several  specified offenses, whichever is earliest.  IIRIRA, Pub. L. No. 104-208, sec. 309(c)(5), 110  Stat. 3009, 3009-627 (1996), INA sec. 240A  (d)(1), 8 U.S.C. sec. 1229b(d). This is referred  to as the "stop time" rule.

2.  IIRIRA Transitional Rules

10
Although most of the IIRIRA amendments do not  apply to aliens such as Ms. Angel-Ramos, who were  placed in deportation proceedings before the  effective date of the Act (April 1, 1997), see  Note to 8 U.S.C. sec. 1101; Matter of Nolasco,  the amendments did create special transitional  rules for those aliens in proceedings as of the  Act's effective date. See Note to 8 U.S.C. sec.  1101; Matter of Nolasco. Among them is IIRIRA  sec. 309(c)(5): "Transitional Rule with Regard to  Suspension of Deportation." This provision states  that the stop time rule for calculating an  alien's continuous presence shall apply to  notices to appear issued before, on, or after the  effective date of the Act.3 See IIRIRA sec.  309(c)(5). Confusion arose from this provision  because the term "notice to appear" was not in  use before the effective date of the Act. Also,  even though Congress referred to suspension of  deportation in the section's title, Congress then  used notices to appear in the section's text  although orders to show cause, and not notices to  appear, applied to suspension of deportation.


11
In Matter of N-J-B-, the BIA attempted to  clarify the ambiguity created by this provision  and held that IIRIRA sec. 309(c)(5) applied the  stop time rule to orders to show cause. If the  stop time rule applied to orders to show cause,  the BIA reasoned, then the stop time rule applied  to deportation proceedings. Furthermore, because  deportation proceedings did not exist after the  effective date of IIRIRA, the stop time rule had  to apply to deportation proceedings pending at  the time of IIRIRA's effective date.

3.  NACARA Clarifications

12
Soon after the BIA issued Matter of N-J-B-, the  Attorney General withdrew Matter of N-J-B- as  precedent because sec. 309(c)(5) referred  explicitly to notices to appear rather than to  orders to show cause. Before the Attorney General  could rule on the matter herself, however, the  President signed into law the Nicaraguan  Adjustment and Central American Relief Act  ("NACARA"), Pub. L. No. 105-100, sec. 203(a), 111  Stat. 2160, 2196-2198 (1998). Section 203(a)(1)  of NACARA, entitled "Transitional Rules with  Regard to Suspension of Deportation," amended  IIRIRA sec. 309(c)(5). This new amendment  clarifies that the stop time rule for determining  an alien's continuous presence "shall apply to  orders to show cause . . . issued before, on, or  after the effective date of the enactment of this  Act." NACARA sec. 203(a)(1).4


13
In the BIA decision of Matter of Nolasco, Int.  Dec. 3385 (BIA 1999) (en banc), the BIA  determined that the language of IIRIRA sec.  309(c)(5), as revised by NACARA sec. 203(a)(1),  was unambiguous. As the BIA discussed, the  section is titled "Transitional Rules with Regard  to Suspension of Deportation" and requires the  stop time rule to apply to orders to show cause.  See id. Because, with IIRIRA, Congress removed  suspension of deportation from the INA, the BIA  assumed that Congress intended the stop time rule  to apply to suspension of deportation  applications pending as of the date IIRIRA took  effect. Also, according to the BIA, in the NACARA  amendment, Congress explicitly stated that the  stop time rule applied to all orders to show  cause issued before, on, or after the effective  date of the Act. As the BIA explained, because  the stop time rule applied to cases in which an  order to show cause had been issued and because  orders to show cause were issued only in  deportation proceedings, then the stop time rule  must apply to deportation proceedings. Moreover,  because NACARA sec. 203(a)(1) stated that the  stop time rule should apply to all orders to show  cause issued before, on, or after the effective  date of the Act, and because orders to show cause  existed only before the effective date of the  Act, then the provision must apply to deportation  proceedings pending on the effective date of the  Act.


14
The BIA also found that the legislative history  of NACARA supported its conclusion that the stop  time rule applied to pending deportation  proceedings. As the BIA pointed out, the Senate  Appropriations Committee issued an explanatory  statement to clarify NACARA sec. 203's  modification of IIRIRA sec. 309(c)(5). The  statement explained that the "'the "stop time"  rule established by [IIRIRA sec. 309(c)(5)] in  section 240A of the INA shall apply generally to  individuals in deportation proceedings before  April 1, 1997, with certain exceptions [for  certain classes of aliens].'" Matter of Nolasco,  Int. Dec. 3385 (quoting 143 Cong. Rec. S12660).  The BIA noted that "[t]his statement reflects an  express intention to apply the stop time rule of  section 240A of the Act to deportation cases, not  just to removal cases, and to apply that rule  generally as of the effective date of the  IIRIRA." Id.


15
The BIA also rested its interpretation on an  explanatory memorandum for NACARA that the Senate  Appropriations Committee submitted to the House  of Representatives for consideration before its  vote on the amendment. This memorandum states  that NACARA sec. 203(a)(1) "amends the transition  rule governing eligibility for suspension of  deportation for those who were in exclusion or  deportation proceedings as of April 1, 1997, the  effective date of IIRIRA." Id. (quoting 143 Cong.  Rec. S12265). The memorandum then explains that  "'Section 203(a) [of NACARA] generally codifies  the majority decision in Matter of N-J-B (sic) by  stating explicitly that orders to show cause have  the same "stop time" effect as notices to appear.'"  Id. (quoting 143 Cong. Rec. S12265, S12266). The  BIA therefore concluded that the stop time rule  applied to orders to show cause and applications  for suspension of deportation pending at the time  IIRIRA was enacted, such that an alien's period  of continuous presence in the United States  stopped on the date that the alien was served  with an order to show cause. We note that we give  deference to the BIA's interpretation of the  immigration statute. See INS v. Aguirre-Aguirre,  526 U.S. 415, 424-25 (1999).


16
We also note that four of our sister circuits  have addressed this exact issue since the BIA  decided Nolasco, and all have interpreted IIRIRA  sec. 309(c)(5) and NACARA sec. 203(a)(1)  consistently with the BIA's interpretation in  Nolasco. See Afolayan v. INS, 219 F.3d 784(8th Cir.2000); Rivera-  Jimenez v. INS, 214 F.3d 1213 (10th Cir. 2000);  Appiah v. INS, 202 F.3d 704 (4th Cir. 2000)  petition for cert. filed (U.S. June 15, 2000)  (No. 99-10039); Tefel v. Reno, 180 F.3d 1286  (11th Cir. 1999), cert. denied, 120 S. Ct. 2657  (2000).


17
We agree that the plain language of IIRIRA sec.  309(c)(5), as revised by NACARA sec. 203(a)(1),  requires the application of the stop time rule to  orders to show cause and suspension of  deportation proceedings pending at the time  IIRIRA became effective. Congress stated  explicitly that the stop time rule applies to  orders to show cause. Because orders to show  cause do not survive IIRIRA, NACARA sec.  203(a)(1) clarifies that the stop time rule  applies to pending applications for suspension of  deportation in which orders to show cause had  been issued.


18
Contrary to this interpretation, Ms. Angel-Ramos  contends that NACARA sec. 203(a)(1) should not be  applied retroactively to pending suspension of  deportation proceedings. She claims that  retroactive application of the amendment would  violate her due process rights and would  contradict the presumption against retroactivity.  The INS asserts that Congress explicitly provided  that NACARA sec. 203(a)(1) was to apply  retroactively and that, once Congress has made  its intent clear, then the presumption against  retroactivity is no longer applicable. The  language of IIRIRA sec. 309(c)(5) states that the  stop time rule shall apply to notices to appear  "issued before, on, or after the date of the  enactment of the Act," and NACARA sec. 203(a)(1)  states that the stop time rule shall apply to  orders to show cause "issued before, on, or after  the date of the enactment of the Act." The  "before" language clearly shows Congress' intent  to apply these provisions retroactively. See  Landgraf v. USI Film Prods., 511 U.S. 244, 268  (1994) (reaffirming the principle that the  clearly expressed intent of Congress to apply a  statute retroactively overcomes the presumption  against retroactivity). Accordingly, the stop  time rule applies to Ms. Angel-Ramos' application  for suspension of deportation. Therefore, because  under the stop time rule an alien's continuous  presence is calculated from her date of entry  into the United States to the date the INS served  her with an order to show cause, and because Ms.  Angel-Ramos has less than 7 years between those  two dates, she is not statutorily eligible for  suspension of deportation.

B.  Constitutional Challenges

19
Ms. Angel-Ramos also asserts that, assuming  NACARA sec. 203(a)(1) applies to her, it violates  her rights to due process and to equal protection  of the law. She maintains that the continuances  in her case allowed the IJ to apply new precedent  that was later withdrawn, resulting in a due  process violation. She also argues that NACARA  sec. 203(a)(1) violates the Equal Protection  Clause because it treats certain classes of  aliens differently than others. We address each  of these arguments in turn.


20
Although we recognize that due process applies  to deportation proceedings, see Podio v. INS, 153 F.3d 506, 509 (7th Cir. 1998), we do not believe  that Ms. Angel-Ramos has established a violation  of her due process rights. Ms. Angel-Ramos claims  that, if the IJ had resolved her case sooner, the  precedent the IJ applied would have been  different and would have supported a resolution  of her application in her favor. We note first  that, initially, the continuance of Ms. Angel-  Ramos' case was in response to several motions  she filed. We also recognize that a court or  agency "should 'apply the law in effect at the  time it renders its decision.'" Landgraf, 511 U.S. at 273 (quoting Bradley v. School Bd. of  City of Richmond, 416 U.S. 696, 711 (1974)).  Because the length of time of the continuation of  Ms. Angel-Ramos' case was not, under the  circumstances here, unreasonable and because the  IJ applied the law in effect at the time it  rendered its decision, we hold that her due  process rights were not violated.5


21
We also believe that Ms. Angel-Ramos has not  established a violation of the Equal Protection  Clause. NACARA sec. 203(a)(1) states that the  stop time rule should apply to pending  deportation proceedings, but it then exempts  certain classes of aliens from the application of  that rule.6 Mexicans are not one of the classes  of aliens exempt from the application of the stop  time rule. Ms. Angel-Ramos contends that there is  no reason or justification for making a  distinction between different classes of aliens.  The decision of Congress to designate certain  classes of aliens, however, is "'a fundamental  sovereign attribute exercised by the Government's  political departments [and is] largely immune  from judicial control.'" Fiallo v. Bell, 430 U.S. 787, 792 (1977) (quoting Shaughnessy v. Mezei,  345 U.S. 206, 210 (1953)). Moreover, Congress has  "exceptionally broad power to determine which  classes of aliens may lawfully enter the  country." Id. at 794. Because Congress had the  facially legitimate reason of easing the burden  of administration for aliens from countries torn  apart by war and oppression, see 143 Cong. Rec.  S12, 261 (daily ed. Nov. 9, 1997) (statement of  Sen. Abraham), we shall not review its  classification of aliens. See Fiallo, 430 U.S. at  792; Appiah, 202 F.3d at 710.7

Conclusion

22
For the foregoing reasons, the decision of the  BIA is affirmed.

AFFIRMED


Notes:


1
 At the time that Ms. Angel-Ramos applied for a  suspension of deportation, the governing statute  stated that the Attorney General, in her  discretion, could grant suspension of deportation  to an alien who is deportable if the alien (1)  had been physically present in the United States  for a continuous period of 7 years; (2) had been  a person of good moral character during that  time; and (3) had established that removal would  result in extreme hardship to the alien or to her  spouse, parent, or child who was a citizen of the  United States or who was an alien lawfully  admitted for permanent residence. See Immigration  and Nationality Act sec. 244(a), 8 U.S.C. sec.  1254(a) (1994).


2
 Under sec. 240A, the requirements for an alien to  remain in the United States, that is, the  requirements for the cancellation of removal, are  that she has resided continuously in the United  States for 10 years, that she is of good moral  character, that she has not committed any of a  number of specified offenses, and that she or her  spouse, parent or child would suffer "exceptional  and extremely unusual hardship." IIRIRA sec.  304(a), INA sec. 240A(d), 8 U.S.C. sec.  1229b(b)(1).


3
 IIRIRA sec. 309(c)(5) states as follows:
(5)  TRANSITIONAL RULE WITH REGARD TO SUSPENSION  OF DEPORTATION.--Paragraphs (1) and (2) of  section 240A(d) of the Immigration and  Nationality Act (relating to continuous residence  or physical presence) shall apply to notices to  appear issued before, on, or after the date of  the enactment of this Act.
IIRIRA, Pub. L. No. 104-208, sec. 309(c)(5), 110  Stat. 3009, 3009-627 (1996).


4
 The full text of the amendment reads as follows:
(1) IN GENERAL.--Section 309(c)(5) of the  Illegal Immigration Reform and Immigration  Responsibility Act of 1996 (Public Law 104-208;  division C; 110 Stat. 3009-627) is amended to  read as follows:
(5) TRANSITIONAL RULES WITH REGARD TO SUSPENSION  OF DEPORTATION.--
(A)  IN GENERAL.--Subject to subparagraphs (B)  and (C), paragraphs (1) and (2) of section  240A(d) of the Immigration and Nationality Act  (relating to continuous residence or physical  presence) shall apply to orders to show cause  (including those referred to in section 242B  (a)(1) of the Immigration and Nationality Act, as  in effect before the title III-A effective date),  issued before, on, or after the date of the  enactment of this Act.
NACARA, Pub. L. No. 105-100, sec. 203(a), 111  Stat. 2160, 2196-2198 (1998).


5
 We also note that, even under INA sec. 244, the  law applicable before the IIRIRA amendments, Ms.  Angel-Ramos would not be eligible for relief. INA  sec. 244 allowed an alien to calculate her  continuous physical presence from the time of her  entry into the United States until the date she  filed her application for suspension of  deportation.
Ms. Angel-Ramos alleges that she entered the  United States on August 1, 1989. She filed her  application for suspension of deportation on May  13, 1996. Because she has fewer than 7 years of  continuous physical presence between those two  dates, even under the old law of INA sec. 244,  she would not be eligible for suspension of  deportation. Moreover, in Ms. Angel-Ramos' case,  unlike in Batanic v. INS, 12 F.3d 662 (7th Cir.  1993), "there [is] no evidence that a procedural  defect worked to deprive [Ms. Angel-Ramos] of a  specific statutory right." Tamas-Mercea v. Reno, 222 F.3d 417(7th Cir.2000). Therefore, her right to due process has  not been denied by the delay.


6
 To show the consideration Congress gave to  determining which classes of aliens to exempt  from the application of the stop time rule, we  set forth the applicable provision in full:
(C) SPECIAL RULE FOR CERTAIN ALIENS GRANTED  TEMPORARY PROTECTION FROM DEPORTATION.--
(i) IN GENERAL.--For purposes of calculating the  period of continuous physical presence[, the stop  time rule] shall not apply in the case of an  alien, regardless of whether the alien is in  exclusion or deportation proceedings before the  title III-A effective date, who has not been  convicted at any time of an aggravated felony (as  defined in section 101(a) of the Immigration and  Nationality Act) and--
(I) was not apprehended after December 19, 1990,  at the time of entry, and is--
(aa)  a Salvadoran national who first entered the  United States on or before September 19, 1990,  and who registered for benefits pursuant to the  settlement agreement in American Baptist  Churches, et al. v. Thornburgh (ABC), 760 F.  Supp. 796 (N.D. Cal. 1991) on or before October  31, 1991, or applied for temporary protected  status on or before October 31, 1991; or
(bb)  a Guatemalan national who first entered the  United States on or before October 1, 1990, and  who registered for benefits pursuant to such  settlement agreement on or before December 31,  1991;
(II)  is a Guatemalan or Salvadoran national who  filed an application for asylum with the  Immigration and Naturalization Service on or  before April 1, 1990;
(III)  is the spouse or child (as defined in  section 101(b)(1) of the Immigration and  Nationality Act) of an individual, at the time a  decision is rendered to suspend the deportation,  or cancel the removal, of such individual, if the  individual has been determined to be described in  this clause (excluding this subclause and  subclause (IV));
(IV)  is the unmarried son or daughter of an  alien parent, at the time a decision is rendered  to suspend the deportation, or cancel the  removal, of such alien parent, if--
(aa)  the alien parent has been determined to be  described in this clause (excluding this  subclause and subclause (III)); and
(bb)  in the case of a son or daughter who is 21  years of age or older at the time such decision  is rendered, the son or daughter entered the  United States on or before October 1, 1990; or
(V) is an alien who entered the United States on  or before December 31, 1990, who filed an  application for asylum on or before December 31,  1991, and who, at the time of filing such  application, was a national of the Soviet Union,  Russia, any republic of the former Soviet Union,  Latvia, Estonia, Lithuania, Poland,  Czechoslovakia, Romania, Hungary, Bulgaria,  Albania, East Germany, Yugoslavia, or any state  of the former Yugoslavia.
(ii)  LIMITATION ON JUDICIAL REVIEW.--A  determination by the Attorney General as to  whether an alien satisfies the requirements of  this clause (i) is final and shall not be subject  to review by any court. Nothing in the preceding  sentence shall be construed as limiting the  application of section 242(a)(2)(B) of the  Immigration and Nationality Act (as in effect  after the title III-A effective date) to other  eligibility determinations pertaining to  discretionary relief under this Act.
NACARA sec. 203(a)(1), 111 Stat. 2160, 2196-98.


7
 Ms. Angel-Ramos also claims that this case should  be remanded to the BIA in light of a memorandum  issued by the General Counsel of the INS on  December 7, 1999. This memorandum explains that a  proposed regulation allows the Attorney General  to convert certain deportation proceedings into  removal proceedings.
The group of individuals covered by the  regulation, according to the memorandum, includes  any alien who (1) is not a lawful permanent  resident; (2) would be statutorily eligible for  suspension of deportation under former INA sec.  244 but for the stop time provision in INA sec.  240A(d), which means that the alien is in  deportation proceedings (that is, not subject to  a final administrative order), is otherwise  statutorily eligible for suspension of  deportation (e.g., continuous physical presence  and good moral character), and has not been  denied suspension of deportation for another  reason; and (3) is statutorily eligible for  cancellation of removal under sec. 240A, which  requires that the alien has at least 10 years of  continuous physical presence in the United  States, has been a person of good moral character  during that time, has not been convicted of any  of several specified offenses, has a qualifying  relative, and is not precluded by the criminal  offense stop time rule in INA sec. 240A(d)(1).
According to the memorandum, if an alien meets  these requirements, the INS generally should  agree to the administrative closing of an alien's  proceeding before an IJ. Ms. Angel-Ramos contends  that she falls within that group listed by the  memorandum and that her case therefore should be  remanded to the BIA for administrative closure.  As the INS points out, however, to be eligible  for such relief, Ms. Angel-Ramos may not be  subject to a final administrative order, which  she is. Although a proceeding that is reopened  for an independent reason may be administratively  closed under this memorandum, the memorandum does  not anticipate reopening a proceeding solely for  the purpose of administrative closure. Therefore,  if we were to remand Ms. Angel-Ramos' case to the  BIA for an independent reason, she could be  eligible for relief. Because we do not do so, we  cannot remand solely for this reason.
Moreover, we also note that Ms. Angel-Ramos  would not meet the requisite 7 years of  continuous presence under INA sec. 244 because  she allegedly entered the United States on August  1, 1989, which is less than 7 years before she  filed her application for suspension of  deportation on May 13, 1996.